English, C. J. The complaint in this case was loosely -drawn, and fancifully paragraphed, but substantially sets out a cause of action. Its formal defects were cured by the verdict. Appellant took a bill of exceptions, setting out the evidence and instructions, but making no reference to a motion for a new trial. At the next term it applied to the court to cure this defect by a nunc pro tunc amendment of the bill of exceptions, which the court refused. No bill of exceptions was taken to show upon what evidence the court acted in refusing to sustain the application, and the presumption is in favor of the correctness of the ruling. Affirm.